Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 7-12, and 15-17 are pending. Claims 1, 9 and 17 are independent and are amended.  Claims 5-6 and 13-14 are canceled and most of their substance included in their respective independent Claim.
This Application was published as U.S. 2018/0294820.
Apparent priority 7 April 2017.

Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that if presented were necessitated by the amendments to the Claims.
This action is Final. 
This is a first RCE.
	Request:  Please improve the Claim language and refer to the pertinent part of the Specification and Drawings for any amendments.  If “position information of the first word,” is key to the patentability, please define it inside the independent Claim.
Response to Amendments and Arguments
Regarding the obviousness rejection of the Claims, Applicant has amended the independent Claims to include the limitations previously in Claims 5-6 and has made some other modifications and argues:

    PNG
    media_image1.png
    336
    515
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    47
    522
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    219
    529
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    51
    500
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    44
    511
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    68
    510
    media_image6.png
    Greyscale



Applicant ends the arguments with:

    PNG
    media_image6.png
    68
    510
    media_image6.png
    Greyscale

(Applicant’s Response, to of p. 9.)

Applicant states that the Office action does not rely upon Ng for the limitation and therefore the Applicant does not address Ng.  The added material is mapped to Ng as provided below with captured images of the Office action of 8/18/2020. This is mapping to Ideuchi on p. 8 of the Office action of 8/18/2020 which is referenced by Applicant:

    PNG
    media_image7.png
    439
    593
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    428
    590
    media_image8.png
    Greyscale

(Office action of 8/18/2020, pp. 8-9.)

	The Office action expressly states that Ideuchi does not teach a plurality of dynamic dictionaries and cites to Ideuchi only for teaching a dynamic dictionary that encodes text data.

	Then, the Office action maps the limitation to Ng on pp. 10-12:

    PNG
    media_image9.png
    254
    638
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    182
    637
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    220
    619
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    427
    634
    media_image12.png
    Greyscale


    PNG
    media_image12.png
    427
    634
    media_image12.png
    Greyscale

(Office action of 8/18/2020, pp. 10-12.)

Again please note: Ng is the closer reference which teaches the existence of a plurality of dynamic dictionaries.  Ng is the secondary reference because it is a journal article that lacks the structural elements usually included in a Claim and additionally Ideuchi is better suited to the dependents.
Please address Ng and distinguish the Claim from Ng.

Patentability of the other independent Claims is argued based on their similarity to Claim 1. Accordingly, the above provides a reply to those arguments as well.
Patentability of the dependent Claims is argued based on their dependence from their base independent Claims. Accordingly, the above provides a reply to those arguments as well.

The rejections applied to the now-cancelled Claims 5-6  are provided below and have been transferred to Claim 1:

    PNG
    media_image13.png
    497
    521
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    134
    644
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    633
    646
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    183
    515
    media_image16.png
    Greyscale

(Office action of 8/18/2020, pp. 15-17.)




    PNG
    media_image17.png
    473
    712
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    494
    746
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    549
    495
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    657
    495
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    730
    467
    media_image21.png
    Greyscale

The instant Application has a feature of combining a static dictionary with a “plurality” of dynamic dictionaries which is unusual in the art because a dynamic dictionary by definition can change and therefore generally there is little need for having a number of these types of dictionaries.  This feature it is taught by Ng as applied to the Claims.  
The type of “attribute information” that the amended Claim uses to access the pertinent dynamic dictionary is currently the “position information of the word” in the text that is to be encoded.  For example, if the text is a table which includes multiple columns (see Claim 8 and Figure 10), such as a database, then each column of the table is encoded with a particular dynamic dictionary.  See Claim: “8. The encoding apparatus according to claim 6, wherein the text data is segmented into a plurality of columns by delimiters and the position information indicates a column in which the first word is located among the plurality of columns.”  For Claim 7 which defines the “position information” of a word as the “hierarchical level at which the word is located,” see [0156] to [0158].  No Figure is provided for Claim 7.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-12, and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is amended to include that the “position of a specific dynamic dictionary indicating at least one sign area of 256 dynamic codes” as shown below:
1. An encoding apparatus comprising: 
a memory; and
a processor coupled to the memory and the processor configured to: 
acquire text data,
specify a first dynamic dictionary among a plurality of dynamic dictionaries respectively corresponding to a plurality of attribute information by 
comparing a type information in which specific attribute information and a position of a specific dynamic dictionary corresponding to the specific attribute information are associated with each other with first attribute information of a first word included in the text data, 
the position of a specific dynamic dictionary indicating at least one sign area of 256 dynamic codes allocated to each of the plurality of dynamic dictionaries, 
the first attribute information indicating a type of a word and position information of the first word included in the text data,
register the first word in association with a first dynamic code among the 256 dynamic codes  in the first dynamic dictionary, and
encode the first word into the first dynamic code.

The phrase “sign area” is brought in by amendment and does not have antecedent in the Specification.  Additionally, it is not clear to the Examiner what the Applicant intends by this and because the Specification lacks mention to a “sign area,” the Specification is no help either.
Other independent Claims are similar to Claim 1 and the dependent Claims inherit the new matter.

Please define the “position of a specific dynamic dictionary” clearly and with language that is supported by the Specification.  Expand each limitation to express in clear language what each limitation is intended to accomplish.
See the following example merely for demonstration purposes:
1. An encoding apparatus comprising: 
a memory; and
a processor coupled to the memory and the processor configured to: 
acquire text data, the text data including a plurality of words, each word corresponding to a word type, the word type including a word attribute information, the word attribute information being based on a word position information, the word position information indicating a position of the word within the text data,
determine that a first word included in the plurality of words of the text data is to be encoded by a dynamic dictionary, the first word including first attribute information, the first attribute information based on a first position information,
[[specify]] determine a first dynamic dictionary among a plurality of dynamic dictionaries for encoding the first word, [[respectively corresponding to a plurality of attribute information]] by comparing a type information in which a specific attribute information and a position of a specific dynamic dictionary corresponding to the specific attribute information are associated with each other with the first attribute information of [[a]] the first word of the text data, 
 (the position of a specific dynamic dictionary indicating at least one sign area of 256 dynamic codes allocated to each of the plurality of dynamic dictionaries,)? 
wherein each dynamic dictionary includes 256 dynamic codes, 
wherein each dynamic dictionary of the plurality of dynamic dictionaries corresponds to a word attribute information, 	
wherein the word attribute information of  the first dynamic dictionary matches the first attribute information of the first word, and
wherein the first word is associated with a first dynamic code of the first dynamic dictionary,   

register the first word in association with [[a]] the first dynamic code among the 256 dynamic codes  in the first dynamic dictionary, and
encode the first word into the first dynamic code.
Note Figures 1 and 10 as support.

    PNG
    media_image17.png
    473
    712
    media_image17.png
    Greyscale


    PNG
    media_image21.png
    730
    467
    media_image21.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 9-10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ideuchi (U.S. 2015/0032705) in view Ng (“Dynamic Word Based Text Compression,” K.S. Ng, L.M. Cheng, and C.H. Wong, City University of Hong Kong, 1997 IEEE).
Regarding Claim 1, Ideuchi teaches:
1. An encoding apparatus comprising: 
a memory; and [Ideuchi, Figure 2, ROM 202, RAM 203, and devices 204, 205, 206, 207.]
a processor coupled to the memory and the processor configured to: [Ideuchi, Figure 2, “CPU 201.”]
acquire text data, [Ideuchi, Figure 1, “first keyword 101” as input to be compressed and the “first keyword 101” indicates words of text data.  “[0003] Conventionally, input of a keyword is received to identify and output from object data, another keyword that corresponds to the keyword. …. For example, in an existing technique, after word division (morphological analysis) of text data, frequency detection eliminates repeats of words to create compressed text in which words are arranged in order of frequency. ….”]
specify a first dynamic dictionary among a plurality of dynamic dictionaries respectively corresponding to a plurality of attribute information by comparing a type information in which specific attribute information and a position of a specific dynamic dictionary corresponding to the specific attribute information are associated with each other with first attribute information of a first word included in the text data, the position of a specific dynamic dictionary indicating at least one sign area of 256 dynamic codes allocated to each of the plurality of dynamic dictionaries, [Ideuchi, Figure 1, the “compressed data 104” includes a “dynamic dictionary” that is developed by the “information processing apparatus 100” from the input data.  The “first attribute information” of the Claim may be mapped to the count or frequency of occurrence of a word/keyword that is considered in encoding it (see instant Application, Figure 6, where “low frequency word” is a type of attribute).  “[0034] The information processing apparatus 100 may extract from the static dictionary data, information concerning a word included in both the object data 102 and the static dictionary data to create dynamic dictionary data and may compress the object data 102 by using the dynamic dictionary data. In this case, the information processing apparatus 100 adds the dynamic dictionary data and the count map 105 to the compressed data 104. This enables the information processing apparatus 100 to reduce the amount of data as compared to a case of adding the static dictionary data.”  Ideuchi does not teach the existence of “a plurality of dynamic dictionaries.”  A dynamic dictionary by definition is created on the fly and is variable.  Thus, there may be no need for several dynamic dictionaries.] the first attribute information indicating a type of a word and [Ideuchi uses the type of the word in it is compression:  “[0029] When compressing the object data 102 for each word, in units of records, the information processing apparatus 100 may create and add to the compressed data 104, classification information that indicates the type of each word. ….”  Thus, “type of the word” is a type of attribute that is given consideration in Ideuchi for type of compression.  See also [0021] regarding:  “[0021] …The first keyword 101 is a word. The first keyword 101 may be a concatenated basic word. The first keyword 101 may be a character string.”] position information of the first word included in the text data, [Ideuchi, Figure 4, the dynamic dictionary includes a pointer that points to a field that stores a word that includes beginning portion of the character string.  So the “position” of the characters/words is given effect in the coding by the dynamic dictionary: beginning portion teaches the position information of the Claim.  “[0065] As is the case with the static dictionary data 400, the dynamic dictionary data has a bitmap field and a pointer field correlated with a bi-gram field, as filter information. The bi-gram field stores a character string obtained by concatenating two characters and making up a portion of the word stored in the basic word field. The bitmap field stores data that indicates to which character number portion of the word stored in the basic word field, the character string obtained by concatenating the two characters corresponds. The pointer field stores for each word character count, a pointer that indicates the location of the basic word field storing a word that includes at the beginning portion the character string obtained by concatenating the two characters stored in the bi-gram field.”]
register the first word in association with a first dynamic code among the 256 dynamic codes in the first dynamic dictionary, and [Ideuchi, see [0034] above regarding the creation of the dynamic dictionary which is by adding the information concerning a word to the dynamic dictionary.  See Figure 3, data compressed by dynamic dictionary 104.  “[0047] … If dynamic dictionary data is used for compression of the object data 102, the trailer portion 302 stores the dynamic dictionary data used for compression of the object data 102. The trailer portion 302 stores the count map 105.”]
encode the first word into the first dynamic code. [Ideuchi, Figure 1, the “compressed data 104” is the encoded/compressed version of the “first keyword 101.  Figure 3 shows the “compressed data 104” which is the encoded version of the input object.  “[0024] In the example depicted in FIG. 1, in units of records, the information processing apparatus 100 compresses each word of the object data 102 and stores the data as compressed data 104….”]

Ideuchi does not teach the existence of “a plurality of dynamic dictionaries.”  A dynamic dictionary by definition is created on the fly and is variable.  Thus, there may be no need for several dynamic dictionaries.
Ng teaches:
…
a memory; and [Ng is a journal article and does not include structure.]
a processor coupled to the memory and the processor configured to: 
acquire text data, [Ng, Title: “Dynamic Word Based Text Compression) and Figure 3  on P. 413 showing that the “word” that is being acquired and coded is actually text: “considered.”  (There are wo figures 3 in this reference on is on page 413 and the second one on p. 415.)]
specify a first dynamic dictionary among a plurality of dynamic dictionaries respectively corresponding to a plurality of attribute information [Ng, The “attribute” or “first attribute” according to which the dictionaries are selected is “word length.”  “So words like ‘at’, ‘on’ will be put in a character length of 2 (in short length-2) and the words ‘good’, ‘temp’ will be put in a length-4 dictionary.”  P. 412, Section “2. Proposed Dynamic Word-Based Dictionary scheme.”] by comparing a type information in which specific attribute information and [Ng, Abstract and sections 1 and 2 setting forth that a plurality of dynamic dictionaries are used and section 2.4 algorithm where the “specific attribute information” is the length of the word in characters.  The dictionary used for encoding the word is determined according to the length of the word.  Section 1:  “Here, we adopted multiple dictionary [8] with a dynamic approach so that the probability of hitting a word in a dictionary increases.”  Section 2:  “In this approach, we designed 15 dictionaries ….”  See section 2.4 steps 1-4 and the search algorithm that keeps looking at dictionaries for shorter length words.  The “attribute” or “first attribute” according to which the dictionaries are selected is “word length.”  “So words like ‘at’, ‘on’ will be put in a character length of 2 (in short length-2) and the words ‘good’, ‘temp’ will be put in a length-4 dictionary.”  P. 412, Section “2. Proposed Dynamic Word-Based Dictionary scheme.”] a position of a specific dynamic dictionary corresponding to the specific attribute information are associated with each other with first attribute information of a first word included in the text data, [Ng, the “specific attribute information” that Ng uses to find the proper dictionary is the length of the word. This limitation says that the position of the particular dictionary also depends on the “specific attribute information” / length of the word.  Supporting Specification of the instant Application ([0039] provided above) teaches that the “first attribute information” provides a “pointer” to the pertinent dictionary.  Ng. section 2.4 Back-search algorithm teaches that the dictionaries are searched starting with the number of letters in the word (length of the word) and this number is decremented by 1 if the word is not found in the pertinent dictionary and this teaches that the dictionaries are searched in the order of the high to low of the number of letters in the word.] the position of a specific dynamic dictionary indicating at least one sign area of 256 dynamic codes allocated to each of the plurality of dynamic dictionaries, the first attribute information indicating a type of a word and position information of the first word included in the text data, [Ng. section 2.2 includes:  “Normally, all the 256 dictionary entry will not be filled up.”  This means that the dictionary has 256 dynamic codes or fewer.  See 2.5 Hashing Function:  “This function takes as input a word W consisting of some number n of characters, C1, C2, …, Cn, each character being represented by one byte, and return an index in the range 0-255.”  The range 0-255 has 256 numbers/codes.  Ng teaches that the dictionary is selected according to the number of characters in the word.  The number of characters is mapped to the type of word: an n-character word.  P. 414, 2.4 Backward search algorithm.]
register the first word in association with a first dynamic code among the 256 dynamic codes in the first dynamic dictionary, and [Ng has to first create the dictionary as shown in Figures 1 and 2 and section 2.2 and 2.3 on Dictionary initialization and storage the registering of a word with a dictionary is taught.  As provided in sections 2.2 and 2.5, the number of indices/ dynamic codes is 265 or fewer.]
encode the first word into the first dynamic code. [Ng, section 2.5 Hashing function codes a word into bits:  “Once a word to be encoded passes through a hashing function which locates the 8-bit address, the word is compared.”  “Figure 3: Flowchart show the whole process.”  P. 415.]

Ideuchi and Ng pertain to compression of text and it would have been obvious to combine the plurality of dynamic dictionaries of Ng, which are categorized according to the attribute of word-length, with the method of Ideuchi to expedite the compression by referring to the most suitable dynamic dictionary or to implement the method of Ng in the system of Ideuchi that has considerable overlap and the only part missing from it is the existence of plurality of dynamic dictionaries.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 2, Ideuchi teaches:
2. The encoding apparatus according to claim 1, the processor further configured to: 
determine whether or not a second word included in the text data is included in a static dictionary, and  [Ideuchi, Figure 3, the “header portion 301” includes “statistic dictionary ID” when the data is compressed by a static dictionary.  Figure 4 shows the “static dictionary data 400.”]
encode the second word into a first static code associated with the second word in the static dictionary when the second word is included in the static dictionary. [Ideuchi, the first choice is the static dictionary which includes the more frequent words.  “[0033] The information processing apparatus 100 may compress the object data 102 by using static dictionary data and may add the static dictionary data and the count map 105 to the compressed data 104….”  “[0057] The static dictionary data 400 may be data that stores basic words having higher appearance frequencies in general documents, for example….”]

Regarding Claim 4, Ideuchi does not teach several dynamic dictionaries.
Ng teaches:
4. The encoding apparatus according to claim 1, the processor further configured to: 
specify a second dynamic dictionary among the plurality of dynamic dictionaries based on first attribute information of a third word included in the text data, [Ng teaches the inclusion of several dynamic libraries each of which are adapted for a different task.  “Researchers [5,6,7] had proposed word-based dictionary method which uses a single dictionary.  Here, we adopted multiple dictionary [8] with a dynamic approach so that the probability of hitting a word in a dictionary increases.”  1. Introduction. P. 412.  “In this approach, we designed 15 dictionaries and each entry has a linked sub-dictionary.  Words length from 2 to 16 are distributed to the corresponding dictionary and each dictionary contains 256 entries that are represented by 8-bit addresses with 4 entries for a linked sub-character …”  2. Proposed Dynamic Word-Based Dictionary Scheme.  P. 412.]
determine whether or not the third word is included in the second dynamic dictionary, and [Ng. In “2.4 Back-search algorithm” Ng teaches that a word comparison is made between a word based on its length n and stored words in the “length-n table.”  P. 414.  This comparison determines whether or not the word is included in the dynamic dictionary.  Step 1 of the algorithm teaches the comparison step which determines if a word is included in a particular dictionary.]
encode the third word into a second dynamic code associated with the third word in the second dynamic dictionary when the third word is included in the second dynamic dictionary. [Ng, In “2.4 Back-search algorithm” Ng teaches when a match of a word with the words stored in a dictionary is found, “a copy of the code is sent as usual.”  This means that the word is compressed/coded according to that dictionary. P. 414.]
Rationale as provided for Claim 1 because multiple dynamic dictionaries were brought from Ng.

Claim 9 is a method claim with limitations corresponding to the limitations of Claim 1 and is rejected under similar rationale.  The computer of the Claim is taught by Figure 2 of Ideuchi.
9. An encoding method executed by a computer, the encoding method comprising: 
acquiring text data; 
specify a first dynamic dictionary among a plurality of dynamic dictionaries respectively corresponding to a plurality of attribute information based on first attribute information of a first word included in the text data, at least one of a plurality of dynamic code being allocated to each of the plurality of dynamic dictionaries,
register the first word in association with a first dynamic code among the plurality of dynamic code in the first dynamic dictionary, and 
encode the first word into the first dynamic code.

Claim 10 is a method claim with limitations corresponding to the limitations of Claim 2 and is rejected under similar rationale.
Claim 12 is a method claim with limitations corresponding to the limitations of Claim 4 and is rejected under similar rationale.
Claim 17 is a computer program product system claim with limitations corresponding to the limitations of method Claim 1 and is rejected under similar rationale.  Additionally, Figure 2 of Ideuchi teaches the “non-transitory computer-readable medium” of the Claim.
17. A non-transitory computer-readable medium storing an encoding program that causes a computer to execute a process comprising: 
acquiring text data; 
specify a first dynamic dictionary among a plurality of dynamic dictionaries respectively corresponding to a plurality of attribute information based on first attribute information of a first word included in the text data, at least one of a plurality of dynamic code being allocated to each of the plurality of dynamic dictionaries,
register the first word in association with a first dynamic code among the plurality of dynamic code in the first dynamic dictionary, and 
encode the first word into the first dynamic code.

Claims 3, 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ideuchi and Ng and further in view of Balegar (U.S. 2009/0271181).
Regarding Claim 3, Ideuchi is not express although this feature is implied because static dictionaries include the more common words and is also cheaper to maintain. Ng is focused on discussion of dynamic dictionaries.
Balegar teaches:
3. The encoding apparatus according to claim 2, 
wherein the first word is not included in the static dictionary. [Balegar teaches that the static dictionary is consulted first and if the word is not found in the static dictionary, the method proceeds to the dynamic dictionary.  Figures 3 and 4.  Figure 4, 402, “for each static word or phrase key …,” and later 406, “for each dynamic phrase key within dictionary ….”  “[0045] FIG. 4 shows a method 400 that can also be used to implement part 304 of the method 300, according to an embodiment of the invention. The method 400 is more detailed than but consistent with the method 300 of FIG. 3. First, for each static word or phrase key within the dictionary, where the static word or phrase keys may be processed in the order in which they appear within the dictionary, each occurrence of such a key within the textual data is replaced with the identifier of this key (402).”  “[0049] Next, for each dynamic phrase key within the dictionary, where the dynamic phrase keys may be processed in the order in which they appear within the dictionary, each occurrence of such a key within the textual data is replaced with the identifier of this key, as well the words or phrases to be inserted for placeholders within the key (406).”]
Ideuchi and Ng and Balegar pertain to compression of text and it would have been obvious to combine the feature of Balegar which accesses the static dictionary first and if not then goes to dynamic dictionaries such that the scenario of the Claim occurs which is common in the art because the static dictionary has the more frequently used words with the system of the combination to expedite the process and use less processing power.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 7, Ideuchi and Ng do not teach a hierarchical structure or columns.
Balegar teaches:
7. The encoding apparatus according to claim 6, 
wherein the text data is a document having a hierarchical structure and the position information indicates a position in the hierarchical structure. [Balegar, hierarchy of the Claim is mapped to order of Balegar and Balegar teaches that the word or phrase keys of Balegar are listed in an unchanging order/hierarchy and their position indicates their position in the order/hierarchy.  Thus, position of a word or phrase in a particular group of ordered (hierarchical) words or phrases is important in its compression.  See background [0003]-[0004] for explanation of the problem and then [0006] for how Balegar addresses the problem by using the order of words as a factor in the compression.  “[0006] The present invention relates to an improved dictionary for textual data compression and decompression having dynamic phrase keys. A dictionary for compressing and decompressing textual data has a number of keys. Each key is associated with an identifier. The keys include static word or phrase keys, where each static word or phrase key lists one or more unchanging words in a particular order. The keys further include dynamic phrase keys, where each dynamic phrase key lists a number of words and one or more placeholders in a particular order, and each placeholder denotes a place where a word or phrase other than the words of the dynamic phrase key is to be inserted. At least one of the dynamic phrase keys may identify one or more of its words by identifiers for corresponding static words or phrase keys. At least one of the static word or phrase keys may identify one or more of the words of the static word or phrase key by identifiers for corresponding (other) static words or phrase keys.”  See also the Abstract.] 
Ideuchi and Ng and Balegar pertain to compression of text and it would have been obvious to combine the feature of Balegar which uses the place of the word in the particular order of words in its compression with the system of the combination to reduce redundancy of coding as explained in Blaegar’s background in [0002]-[0004].  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 11 is a method claim with limitations corresponding to the limitations of Claim 3 and is rejected under similar rationale.
Claim 15 is a method claim with limitations corresponding to the limitations of Claim 7 and is rejected under similar rationale.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ideuchi andn Ng and further in view of Torbjornsen (U.S. 2010/0161623).
Regarding Claim 8, Ideuchi and Ng do not teach a hierarchical structure or columns.
Torbjornsen teaches:
8. The encoding apparatus according to claim 6, 
wherein the text data is segmented into a plurality of columns by delimiters and the position information indicates a column in which the first word is located among the plurality of columns. [Torbjornsen is directed to compression of structured texts that may include text in columns.  “[0024] The concept "context" will in this invention be used in the broadest sense. It can be one of the following, but not restricted to: [0025] Structure in the document, e.g. tagging in an XML or HTML document, or fields in a database record. [0026] Textual structure like chapters, sections, paragraphs and sentences. [0027] Layout structure like pages, columns, lines, color and font.”   “In an inverted index for contextual search in a collection of documents is contextual search applied for retrieving one or more tokens of a document as well as the context wherein the one or more tokens occurs, the context being any identifiable structure of a document. …..”  The context includes fields of a database which are columns or columns in a layout structure of a page of text.  The index of Torbjornsen compresses and codes according to context/column.]
Ideuchi and Ng and Torbjornsen pertain to compression of text and it would have been obvious to combine the feature of Torbjornsen which compresses and codes the column in which the compressed text is located as a part of its coding of the text with the system of the combination to provide for contextual search of the compressed text (see [0003] of Torbjornsen).  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 16 is a method claim with limitations corresponding to the limitations of Claim 8 and is rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See also Matsumoto (U.S. 6795822), Figure 1, where the dictionary database 3 usually stores a plurality of dictionaries, with each dictionary corresponding to one or more of the user terminals. FIG. 3 shows a conceptual view of a dictionary-terminal table that shows which dictionary corresponds to which of the user terminals. In this table, a dictionary ID, which is the identification information for a particular dictionary, is matched with one or more IP addresses, which is identification information for a user terminal. As shown in FIG. 3, the dictionary ID can take any form, including a serial number assigned uniquely to each dictionary, or a nickname if the user terminal is using a chat system. User terminals can also be identified with identification information other than IP address, such as a machine name.

Abali (U.S. 20110043387) teaches using a combination of a static dictionary and a dynamic dictionary.  “[0037] In one embodiment, the dynamic dictionary technique and the static dictionary technique are combined, e.g., by using a hash table (e.g., a hash table 210 in FIG. 2). The combining the dynamic dictionary technique with the static dictionary technique improves compression efficiency, e.g., replacing more strings/symbols/words with pointers pointing to strings/symbols/words in a dictionary. According to one embodiment, by implementing the dynamic dictionary, the static dictionary and the hash table in hardware, the present invention obtains a fast compression/decompression speed.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659